DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical sensor control module” in claim 1.
“computing device” in claim 11 and 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justak (US Pat No. 7,905,099), hereinafter referred to as Justak, in view of Illgen (EP 2725312), hereinafter referred to as Illgen.

Re claims 1 and 12, Justak teaches a refrigeration system comprising:
an optical sensor (28 and 30) disposed on a sight glass (32) of the refrigeration system and configured to generate signals based on a light reflectivity of a liquid of the refrigeration system (e.g. C3-lns 32-35, “The detector 30 is effective to produce a first signal which is representative of the radiant energy it senses when the fluid 24 is in liquid phase”); and
an optical sensor control module (34) that includes a processor configured to execute instructions stored in a nontransitory memory (e.g. C4-lns 26-30, “The controller 34 may be any suitable processor capable of operating the emitter 28, receiving the signals produced by the detector 30 and producing a warning indication in the event a second signal is produced”), wherein the instructions include:
receiving the signals from the optical sensor (C4-lns 35-45);
C4-lns 35-45, "The controller 34 may operate the emitter 28 and detector 30 periodically or continuously, as desired, to check on the status of the system 10. Subsequent signals produced by the detector 30 are compared to the baseline value, and, if such signals noted above are within a predetermined range of the baseline value, e.g. "first" signals, no warning indication is produced. On the other hand, if a "second" signal is produced representative of the presence of both liquid and gaseous phase within the line 20"; if there is gaseous phase then there is less liquid phase, thus the amount of liquid refrigerant is determined to be less).
Justak does not explicitly teach the limitation of the instructions include: generating a frequency distribution of the signals based on frequency components of the signals; and determining the amount of the liquid based on the frequency distribution. 
However, Illgen teaches the limitation of a refrigerant system configured to generating a frequency distribution (abstract, “An actual frequency distribution of measured values of measured variable is created. The filling amount of cooling agent (5) in refrigeration system (2) is evaluated based on the determined offset of the actual frequency distribution”) of the signals based on frequency components of the signals; and determining the amount of the liquid based on the frequency distribution (abstract, “An actual frequency distribution of measured values of measured variable is created. The filling amount of cooling agent (5) in refrigeration system (2) is evaluated based on the determined offset of the actual frequency distribution”).
Terefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Justak and integrated the instructions include: generating a frequency distribution of the signals based on frequency components of the signals; and determining the amount of the liquid based on the frequency distribution, as taught by Illgen, in order to make a precise determination of the refrigerant charge and thus reliable monitoring (see Illgen ¶ 7).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 10 and 21, Justak teaches the refrigeration system of claim 1 and the method of claim 12, wherein the instructions include transmitting an alert signal based on the amount of liquid to a local controller in communication with the optical sensor control module (C4-lns 44-50, “comparison by the controller 34 of such second signal to the baseline value results in the production of a warning indication that maintenance of the system 10 is required. It is contemplated that the warning indication may comprise a flashing light or the like on a refrigeration unit, on the thermostat of an air conditioning system or other suitable indicia”).

Re claims 11 and 22, Justak teaches the refrigeration system of claim 10 and the method of claim 21. Justak further teaches the limitation of wherein the alert signal is configured to cause at least one of a computing device in communication with the local controller to generate an indication corresponding to the alert signal (C4-lns 44-50, “comparison by the controller 34 of such second signal to the baseline value results in the production of a warning indication that maintenance of the system 10 is required. It is contemplated that the warning indication may comprise a flashing light or the like on a refrigeration unit, on the thermostat of an air conditioning system or other suitable indicia”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-9, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/13/2021